Name: 82/563/EEC: Commission Decision of 30 July 1982 repealing Decision 82/259/EEC concerning certain protective measures against foot-and-mouth disease
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-08-13

 Avis juridique important|31982D056382/563/EEC: Commission Decision of 30 July 1982 repealing Decision 82/259/EEC concerning certain protective measures against foot-and-mouth disease Official Journal L 238 , 13/08/1982 P. 0064 - 0064*****COMMISSION DECISION of 30 July 1982 repealing Decision 82/259/EEC concerning certain protective measures against foot-and-mouth disease (82/563/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 81/476/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 81/476/EEC, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4), as last amended by Directive 81/476/EEC, and in particular Article 7 thereof, Whereas Commission Decision 82/259/EEC (5), as amended by Council Decision 82/370/EEC (6), established certain protective measures against foot-and-mouth disease because of an outbreak of foot-and-mouth disease in Denmark; Whereas foot-and-mouth disease has been eliminated in Denmark, and the Danish authorities have lifted all national protective measures; Whereas it is advisable to re-establish, without ambiguity, the free movement of live animals of the bovine and porcine species, of fresh meat and meat products, other than products which have been submitted to one of the forms of treatment referred to in Article 4 of Directive 80/215/EEC, between the entire Danish territory and the other Member States; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 82/259/EEC is hereby repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 July 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 186, 8. 7. 1981, p. 20. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 111, 24. 4. 1982, p. 28. (6) OJ No L 167, 16. 6. 1982, p. 37.